Title: To James Madison from Rufus King, 14 April 1801 (Abstract)
From: King, Rufus
To: Madison, James


14 April 1801, London. No. 11. Last mail from Hamburg brought news that British fleet has taken its station off Copenhagen. British property in Hamburg and Altona has been sequestered. Prussian troops have marched into and occupied Hanover. A courier has arrived from St. Petersburg with news of death of Czar Paul and accession of Alexander; he is reported to bear dispatches for British government desiring reconciliation. Concludes that this event may break up the League of Armed Neutrality, which may serve as a warning to America against ill-conceived political ties. In postscript of 15 Apr., announces arrival of officer carrying dispatches from Sir Hyde Parker with account of attack on Copenhagen and subsequent truce. New policy of Paul’s successor may hasten end of war with Denmark.
  

   
   RC (DNA: RG 59, DD, Great Britain, vol. 9). 3 pp.; marked duplicate; in a clerk’s hand, signed by King; docketed by Wagner as received 12 June. Printed in King, Life and Correspondence of Rufus King, 3:429–30.


